DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 04/01/2021. Claims 1-6 and 8-20 are considered in this office action. Claims 1, 16-18, and 20 have been amended. Claim 7 has been cancelled. Claims 1-6 and 8-20 are pending examination.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Cited references Racah and Kobayashi are silent regarding determining the cost value based on the distances between points 

Applicant's argument A. has been fully considered but it is not persuasive.
Regarding Applicant’s argument A. that cited references Racah and Kobayashi are silent regarding determining the cost value based on the distances between points at the origin and destination and the length of the ride and determination of optimal routes based on the minimal cost value, Examiner respectfully disagrees. Cited reference Racah teaches a dynamic route-virtual bus stop selection algorithm that selects among a plurality of pick-up and drop-off points to be assigned to a passenger where each point has a cost associated with it based on how much walking is required for pick-up or drop-off (i.e. based on the distance from origin to origin candidate point and from destination to destination candidate point) (Racah, Fig. 7 and Col. 20 lines 10-20). Further, the computer transportation system dynamically calculates and selects a route that minimizes a cost function accounting for duration (distance travelled) each passenger spends in the car (i.e. length of the ride), duration (distance travelled) each passenger spends walking from origin to pick-up (i.e. distance from origin to origin candidate point) and from drop-off to destination (i.e. distance from destination to destination candidate point), and any combination thereof (Racah, Col. 20 lines 42-56). Therefore, Examiner maintains that the cited references teach the above stated claim limitation.

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 line 14 “dereminator” should read “determinator”
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 18, and 20, the term “a destination” in line 15, line 15, and line 17, respectively, renders the claim indefinite as it is unclear whether the term if referring to the same destination previously stated in the claim or to a different destination. Therefore, the claims are indefinite.
Claims 2-6, 8-17 and 19 are rejected based on rejected base claims 1 and 18, respectively, for the same rationale as stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-4, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Racah et al. (US 9,562,785 B1) in view of Liu et al. (US 2016/0320198 A1) and further in view of Kobayashi et al. (US 2019/0103028 A1).
Regarding claim 1, Racah teaches “A computer-implemented method for searching for a ride offer (Title teaches computer implemented method for use of continuously updatable routes with virtual bus stops for passenger ride-sharing), comprising: receiving a plurality of ride offers, wherein each of the plurality of ride offers specifies a route that a first vehicle and a second vehicle pass along (Col. 2 lines 2-16 teaches receiving current vehicle location data for a plurality of ride-sharing vehicles (first and second vehicle) and accessing current ride-sharing data representative of current routes and current virtual bus stops associated with a plurality of ride-sharing vehicles); receiving location information of an origin and a destination for a passenger, and a preference of the passenger for at least one of a get-on point, where the passenger gets into the first vehicle by foot from the origin, and a get-off point, where the passenger gets out of the first vehicle (Col. 1 lines 39-48 teaches receiving riding requests from ride-sharing requesting passengers, each riding request including an origin location data identifying a passenger-requested ; determining an origin candidate point being a point in a first predetermined range from the origin, wherein the origin candidate point satisfies the preference for the get-on point (Col. 10 lines 3-5 teaches determining a virtual bus stop  for the passenger’s pickup (origin candidate point) within reasonable walking range of the passenger-requested point of origin (get-on point)); determining a cost value for each of the received plurality of ride offers based on a distance from the origin to the origin candidate point, a distance from a destination to a destination candidate point and a length of a ride (Fig. 7 and Col. 20 lines 10-20 teaches a dynamic route-virtual bus stop selection algorithm that selects among a plurality of pick-up and drop-off points to be assigned to a passenger where each point has a cost associated with it based on how much walking is required for pick-up or drop-off (i.e. based on the distance from origin to origin candidate point and from destination to destination candidate point); and Col. 20 lines 42-56 teaches the computer transportation system dynamically calculates and selects a route that minimizes a cost function accounting for duration (distance travelled) each passenger spends in the car (i.e. length of the ride), duration (distance travelled) each passenger spends walking from origin to pick-up (i.e. distance from origin to origin candidate point) and from drop-off to destination (i.e. distance from ; determining an origin route being one of the routes specified in the received plurality of ride offers, wherein the origin route passes through the origin candidate point (Col. 2 lines 25-31 and 35-45 teaches determining a first assigned vehicle for picking up the ride-sharing requesting passenger and a pair of assigned virtual pickup and dropoff bus stop tasks related to the passenger based on minimizing a duration of time each passenger spends walking from the passenger-requested origin point to a respective candidate virtual pickup bus stop and from a respective candidate virtual dropoff bus stop to the passenger-requested destination point, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining origin route from existing route of first vehicle that passes through origin candidate point)); determining the destination candidate point being a point in a second predetermined range from the destination, wherein the destination candidate point satisfies the preference for the get-off point (Col. 10 lines 5-8 teaches determining a virtual bus stop for the passenger’s drop off (destination candidate point) within reasonable walking range of the passenger-requested destination (get-off point)); determining the destination route being one of the routes specified in the received plurality of ride offers, wherein the destination route passes through the destination candidate point (Col. 2 lines 25-31 and 35-45 teaches determining a first assigned vehicle for picking up the ride-sharing requesting passenger and a pair of assigned virtual pickup and dropoff bus stop tasks related to the passenger based on minimizing a duration of time each passenger spends walking from the passenger-requested origin point to a respective candidate virtual pickup bus stop and from a respective candidate virtual dropoff bus stop to the passenger-requested destination point, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining destination route from existing route of first vehicle that passes through destination candidate point)); and determining an optimum route to suggest to the passenger based on the optimum route having a minimum cost value of the  value of the origin route and the cost value of the destination route, wherein the optimum route includes both the origin route and the destination route in common (Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining optimum route that includes origin Col. 20 lines 42-56 teaches the computer transportation system dynamically calculates and selects a route that minimizes a cost function accounting for duration (distance travelled) each passenger spends in the car (i.e. length of the ride), duration (distance travelled) each passenger spends walking from origin to pick-up (i.e. distance from origin to origin candidate point) and from drop-off to destination (i.e. distance from destination to destination candidate point), and any combination thereof)”, however Racah does not explicitly teach receiving a preference of the passenger for a get-off point where the passenger gets out of the first vehicle "to change to the second vehicle” and “displaying an image on an output terminal operated by the passenger to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point”.
	From the same field of endeavor, Liu teaches receiving a preference of the passenger for a get-off point where the passenger gets out of the first vehicle "to change to the second vehicle (Par. [0018] lines 7-9 teaches a user specifies contextual constraints for the generation of a route; Par. [0051] lines 8-11 teaches using received information to compute a route including an ordered set of one or more paths (i.e. a first vehicle route and a second vehicle route) to be traversed by a user; and Par. [0061] lines 8-14 teaches 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Racah to incorporate the teachings of Liu to have the get-off point taught by Racah be where the passenger gets out of the first vehicle to change to the second vehicle as taught by Liu.
	The motivation for doing so would be to provide for routing of vehicle based on complex constraints instead of or in addition to time constraints or cost constraints (Liu, Par. [0055] lines 11-13).
	However, the combination of Racah and Liu does not explicitly teach “displaying an image on an output terminal operated by the passenger to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point”.
	From the same field of endeavor, Kobayashi teaches “displaying an image on an output terminal operated by the passenger to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point (Fig. 4 and Par. [0047] lines 1-2 teaches a user terminal that includes an input unit and display unit composed of a flat panel display with a touch panel, Par. [0054] lines 7-9 teaches a user )”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah and Liu to incorporate the teachings of Kobayashi to include in the method taught by the combination of Racah and Liu displaying an image on an output terminal that receives the preference from the passenger, where the passenger selects the image to specify the preference for the get-on point and the get-off point as taught by Kobayashi.
	The motivation for doing so would be to allow an operation service that meets the desired user input to be automatically designated (Kobayashi, Par. [0054] lines 12-13).
Regarding claim 2, the combination of Racah, Liu, and Kobayashi teaches all the limitations of claim 1 above, and further teaches “wherein the first predetermined range from the origin includes an origin area covering the origin and an adjacent area that is adjacent to the origin area (Racah, Col. 4 lines 49-55 teaches generating at least one grid of virtual bus stops for at least one geographic locale, where each virtual bus stop corresponds to a geographic 
Regarding claim 3, the combination of Racah, Liu, and Kobayashi teaches all the limitations of claim 2 above, and further teaches “wherein the origin area and the adjacent area have a substantially square or rectangular shape (Racah, Col. 4 lines 49-55 teaches generating at least one grid (i.e. rectangular/square shape) of virtual bus stops for at least one geographic locale, where each virtual bus stop corresponds to a geographic location point within the at least one geographic locale at which the passenger can be picked up or drop off at by the vehicle)”.
Regarding claim 4, the combination of Racah, Liu, and Kobayashi teaches all the limitations of claim 2 above, and further teaches “wherein the origin candidate point is within a predetermined distance from the origin 
Regarding claim 18, Racah teaches “A ride offer search apparatus (Title teaches computer implemented method for use of continuously updatable routes with virtual bus stops for passenger ride-sharing) comprising: a ride offer receiver that receives a plurality of ride offers, wherein each ride offer, of the plurality of ride offers, specifies a route that first vehicle and a second vehicle pass along (Col. 2 lines 2-16 teaches a computer processor receiving current vehicle location data for a plurality of ride-sharing vehicles (first and second vehicles) and accessing current ride-sharing data representative of current routes and current virtual bus stops associated with a plurality of ride-sharing vehicles); a preference receiver that receives location information for an origin and a destination of a passenger, and a preference of the passenger for at least one of a get-on point, where the passenger gets into the first vehicle by foot from the origin, and a get-off point, where the passenger gets out of the first vehicle (Col. 1 lines 39-48 teaches receiving riding requests from ride-sharing requesting passengers, each riding request including an origin location data identifying a passenger-requested origin point (preference for passenger get-on point where the passenger gets into the first vehicle and would necessarily do so by foot from the origin) and a destination location data identifying a passenger-requested destination point (get-off point where passenger gets out of the first vehicle)); an origin candidate point determinator that determines an origin candidate point, wherein the origin candidate point is a point in a first predetermined range from the origin, and satisfies the preference for the get-on point (Col. 10 lines 3-5 teaches determining a virtual bus stop  for the passenger’s pickup (origin candidate point) within reasonable walking range of the passenger-requested point of origin (get-on point)); a cost value dereminator that determines a cost value for each of the received plurality of ride offers based on a distance from the origin to the origin candidate point, a distance from a destination to a destination candidate point and a length of a ride (Fig. 7 and Col. 20 lines 10-20 teaches a dynamic route-virtual bus stop selection algorithm that selects among a plurality of pick-up and drop-off points to be assigned to a passenger where each point has a cost associated with it based on how much walking is required for pick-up or drop-off (i.e. based on the distance from origin to origin candidate point and from destination to destination candidate point); and Col. 20 lines 42-56 teaches the computer transportation system dynamically calculates and selects a route that minimizes a cost function accounting for duration (distance travelled) each passenger spends in the car (i.e. length of the ride), duration (distance travelled) each passenger spends walking from origin to pick-up (i.e. distance from origin to origin candidate point) and from drop-off to destination (i.e. distance from destination to destination candidate point), and any combination thereof); an origin route determinator that determines an origin route, wherein the origin route is one of the routes specified in the plurality of ride offers, and passes through the origin candidate point (Col. 2 lines 25-31 and 35-45 teaches determining a first assigned vehicle for picking up the ride-sharing requesting passenger and a pair of assigned virtual pickup and ; a destination candidate point determinator that determines a destination candidate point, wherein the destination candidate point is a point in a second predetermined range from the destination, and satisfies the preference for the get-off point (Col. 10 lines 5-8 teaches determining a virtual bus stop for the passenger’s drop off (destination candidate point) within reasonable walking range of the passenger-requested destination (get-off point)); a destination route determinator that determines a destination route, wherein the destination route is one of the routes specified in the plurality of ride offers and passes through the destination candidate point (Col. 2 lines 25-31 and 35-45 teaches determining a first assigned vehicle for picking up the ride-sharing requesting passenger and a pair of assigned virtual pickup and dropoff bus stop tasks related to the passenger based on minimizing a duration of time each passenger spends ; and an optimum route determinator that determines an optimum route to suggest to the passenger based on the optimum route having a minimum cost value of the cost value of the origin route and the cost value of the destination route, wherein the optimum route includes both the origin route and the destination route in common (Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining optimum route from that includes origin route through origin candidate point and destination route through destination candidate point), Col. 2 line 63 to Col. 3 line 4 teaches displaying the assigned virtual pickup bus stop on a passenger device and displaying the route schedule on a first assigned vehicle device; and Col. 20 lines 42-56 )”, however Racah does not explicitly teach receiving a preference of the passenger for a get-off point where the passenger gets out of the first vehicle "to change to the second vehicle” and “an output terminal, operated by the passenger, that displays an image to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point”.
	From the same field of endeavor, Liu teaches receiving a preference of the passenger for a get-off point where the passenger gets out of the first vehicle "to change to the second vehicle (Par. [0018] lines 7-9 teaches a user specifies contextual constraints for the generation of a route; Par. [0051] lines 8-11 teaches using received information to compute a route including an ordered set of one or more paths (i.e. a first vehicle route and a second vehicle route) to be traversed by a user; and Par. [0061] lines 8-14 teaches when the contextual constraint specifies a location (preference for get-off point), the constraint evaluator evaluates the contextual constraint into an intermediate waypoint between the trip origin location and trip destination location (i.e. a location where the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Racah to incorporate the teachings of Liu to have the get-off point taught by Racah be where the passenger gets out of the first vehicle to change to the second vehicle as taught by Liu.
	The motivation for doing so would be to provide for routing of vehicle based on complex constraints instead of or in addition to time constraints or cost constraints (Liu, Par. [0055] lines 11-13).
	However, the combination of Racah and Liu does not explicitly teach “an output terminal, operated by the passenger, that displays an image to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point”.
	From the same field of endeavor, Kobayashi teaches “an output terminal, operated by the passenger, that displays an image to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point (Fig. 4 and Par. [0047] lines 1-2 teaches a user terminal that includes an input unit and display unit composed of a flat panel display with a touch panel, Par. [0054] lines 7-9 teaches a user causes the display unit of the user terminal to display a map (image) of an operation area and taps the desired getting-on/off places on this map (selects the image to specify the preferred getting-on/off points), and Fig. 8 and Par. [0075] lines 14-16 teaches the user can )”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah and Liu to incorporate the teachings of Kobayashi to include in the apparatus taught by the combination of Racah and Liu an output terminal that displays an image and receives the preference from the passenger, where the passenger selects the image to specify the preference for the get-on point and the get-off point as taught by Kobayashi.
	The motivation for doing so would be to allow an operation service that meets the desired user input to be automatically designated (Kobayashi, Par. [0054] lines 12-13).
Regarding claim 20, Racah teaches “A computer program product for searching for a ride offer, the computer program product comprising a compute readable storage medium having program instructions embodies therewith, the program instructions executable by a computer (Col 5 lines 52-59 teaches a specialized computer machine including a non-transient memory electronically storing particular computer executable program code and a computer processor that executes the particular program code) to cause the computer to: receive a plurality of ride offers, wherein each of the plurality of ride offers specifies a route that a first vehicle and a second vehicle pass along (Col. 2 lines 2-16 teaches a computer processor receiving current vehicle location ; receive location information of an origin and a destination for a passenger, and a preference of the passenger for at least one of a get-on point, where the passenger gets into the first vehicle by foot from the origin, and a get-off point, where the passenger gets out of the first vehicle (Col. 1 lines 39-48 teaches receiving riding requests from ride-sharing requesting passengers, each riding request including an origin location data identifying a passenger-requested origin point (preference for passenger get-on point where the passenger gets into the first vehicle and would necessarily do so by foot from the origin) and a destination location data identifying a passenger-requested destination point (get-off point where passenger gets out of the first vehicle)); determine an origin candidate point being a point in a first predetermined range from the origin, wherein the origin candidate point satisfies the preference for the get-on point (Col. 10 lines 3-5 teaches determining a virtual bus stop  for the passenger’s pickup (origin candidate point) within reasonable walking range of the passenger-requested point of origin (get-on point)); determine a cost value for each of the received plurality of ride offers based on a distance from the origin to the origin candidate point, a distance from a destination to a destination candidate point and a length of a ride (Fig. 7 and Col. 20 lines 10-20 teaches a dynamic route-virtual bus stop selection algorithm that selects among a plurality of pick-up ; determine an origin route being one of the routes specified in the plurality of ride offers, wherein the origin route passes through the origin candidate point (Col. 2 lines 25-31 and 35-45 teaches determining a first assigned vehicle for picking up the ride-sharing requesting passenger and a pair of assigned virtual pickup and dropoff bus stop tasks related to the passenger based on minimizing a duration of time each passenger spends walking from the passenger-requested origin point to a respective candidate virtual pickup bus stop and from a respective candidate virtual dropoff bus stop to the passenger-requested destination point, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks ; determine the destination candidate point being a point in a second predetermined range from the destination, wherein the destination candidate point satisfies the preference for the get-off point (Col. 10 lines 5-8 teaches determining a virtual bus stop for the passenger’s drop off (destination candidate point) within reasonable walking range of the passenger-requested destination (get-off point)); determine the destination route being one of the routes specified in the received plurality of ride offers, wherein the destination route passes through the destination candidate point (Col. 2 lines 25-31 and 35-45 teaches determining a first assigned vehicle for picking up the ride-sharing requesting passenger and a pair of assigned virtual pickup and dropoff bus stop tasks related to the passenger based on minimizing a duration of time each passenger spends walking from the passenger-requested origin point to a respective candidate virtual pickup bus stop and from a respective candidate virtual dropoff bus stop to the passenger-requested destination point, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining destination route from existing route of first vehicle that passes through destination candidate point)); and determine an optimum route to suggest to the passenger based on the optimum route having a minimum cost value of the cost value of the origin route and the cost value of the destination route, wherein the optimum route includes both the origin route and the destination route in common (Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining optimum route from that includes origin route through origin candidate point and destination route through destination candidate point), Col. 2 line 63 to Col. 3 line 4 teaches displaying the assigned virtual pickup bus stop on a passenger device and displaying the route schedule on a first assigned vehicle device; and Col. 20 lines 42-56 teaches the computer transportation system dynamically calculates and selects a route that minimizes a cost function accounting for duration (distance travelled) each passenger spends in the car (i.e. length of the ride), duration (distance travelled) each passenger spends walking from origin to pick-up (i.e. distance from origin to origin candidate point) and from drop-off to destination (i.e. distance from destination to destination candidate point), and any combination thereof)”, however Racah does not explicitly teach receiving a preference of the passenger for a get-off point where the passenger gets out of the first vehicle "to change to the second vehicle” and “display an image on an output terminal operated by the passenger to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point”.
	From the same field of endeavor, Liu teaches receiving a preference of the passenger for a get-off point where the passenger gets out of the first vehicle "to change to the second vehicle (Par. [0018] lines 7-9 teaches a user specifies contextual constraints for the generation of a route; Par. [0051] lines 8-11 teaches using received information to compute a route including an ordered set of one or more paths (i.e. a first vehicle route and a second vehicle route) to be traversed by a user; and Par. [0061] lines 8-14 teaches when the contextual constraint specifies a location (preference for get-off point), the constraint evaluator evaluates the contextual constraint into an intermediate waypoint between the trip origin location and trip destination location (i.e. a location where the passenger gets out of a first vehicle to change to a second vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Racah to incorporate the teachings of Liu to have the get-off point taught by Racah be where the passenger gets out of the first vehicle to change to the second vehicle as taught by Liu.
	The motivation for doing so would be to provide for routing of vehicle based on complex constraints instead of or in addition to time constraints or cost constraints (Liu, Par. [0055] lines 11-13).
	However, the combination of Racah and Liu does not explicitly teach “display an image on an output terminal operated by the passenger to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point”.
	From the same field of endeavor, Kobayashi teaches “display an image on an output terminal operated by the passenger to receive the preference from the passenger, wherein the passenger selects the image to specify the preference for the get-on point and the get-off point (Fig. 4 and Par. [0047] lines 1-2 teaches a user terminal that includes an input unit and display unit composed of a flat panel display with a touch panel, Par. [0054] lines 7-9 teaches a user causes the display unit of the user terminal to display a map (image) of an operation area and taps the desired getting-on/off places on this map (selects the image to specify the preferred getting-on/off points), and Fig. 8 and Par. [0075] lines 14-16 teaches the user can set the getting-on/off places from among place a to place j, place m, and place n as the candidate places (select the image specifying place a to place j, place m, and place n as the preference for the get-on point and the get-off point))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah and Liu to incorporate the teachings of Kobayashi to include in the program instructions taught by the combination of Racah and Liu displaying an image on an output terminal that receives the preference from the passenger, where the passenger selects the image to specify the preference for the get-on point and the get-off point as taught by Kobayashi.
.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Racah et al. (US 9,562,785 B1) in view of Liu et al. (US 2016/0320198 A1), in view of Kobayashi et al. (US 2019/0103028 A1), and further in view of Jiahui et al. (WO 2019/056875 A1).
Regarding claim 5, the combination of Racah, Liu, and Kobayashi teaches all the limitations of claim 1 above, however the combination of Racah, Liu, and Kobayashi does not explicitly teach “storing a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, selecting the first predetermined range from the origin and from the one or more divided areas, and identifying the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship”.
	From the same field of endeavor, Jiahui teaches “storing a preference relationship between one or more divided areas and one or more passing points as to the preference, wherein the one or more divided areas are divisions of an area covering the origin, and wherein the one or more passing points are included in at least one of the one or more divided areas, the one or more passing points satisfying the preference, selecting the first predetermined range from the origin and from the one or more divided areas, and identifying the one or more passing points included in the selected first predetermined range from the origin, based on the stored preference relationship (Pg. 8 lines 10-14 and 23-25 teaches dividing the candidate starting point area with a preset geographic radius centered on the departure place of the carpooler (divisions of an area covering the origin), where the preset geographic radius is set (selected) according to specific application scenarios, the divided candidate starting point area is composed of locations whose distances correspond to the starting point within a preset geographic radius (relationship between the divided areas and the passing points), and in each of the candidate starting point areas, at least one location that satisfies a preference condition is selected as a candidate starting point to obtain a plurality of candidate starting points to generate the candidate starting point set)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah, Liu, and Kobayashi to incorporate the teachings of Jiahui to include in the method taught by the combination of Racah, Liu, and Kobayashi storing a preference relationship between the divided areas and passing points, selecting the range from the origin and from the divided areas, and identifying the passing points included in the range from the origin based on the stored preference relationship as taught by Jiahui.

Regarding claim 6, the combination of Racah, Liu, Kobayashi, and Jiahui teaches all the limitations of claim 5 above, and further teaches “storing a route relationship between the one or more passing points and the route as to the preference, wherein the route passes through at least one of the one or more passing points; and selecting the origin route based on the stored route relationship (Kobayashi, Par. [0079] lines 1-16 teaches when a use request including a specified getting-on place is received, operation management center sets an operating routine (selects origin route) remaining within the permissible range of the reference operation schedule (based on stored route relationship) and information on distances and directions of place from main spots such as shops and facilities (route relationship) are transmitted as such use requests whereby operation management center specifies specific places (passing points) which are free getting-on/off places (route passes through passing points)”.

Claims 8-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Racah et al. (US 9,562,785 B1) in view of Liu et al. (US 2016/0320198 A1), in view of Kobayashi et al. (US 2019/0103028 A1), and further in view of Guo et al. (US 2016/0138928 A1).
Regarding claim 8, the combination of Racah, Liu, and Kobayashi teaches all the limitations of claim 1 above, however the combination of Racah and Kobayashi does not explicitly teach “determining a second optimum route to suggest to the passenger if the optimum route is not found, wherein the second optimum route is a combination of the origin route and the destination route”.
	From the same field of endeavor, Guo teaches “determining a second optimum route to suggest to the passenger if the optimum route is not found, wherein the second optimum route is a combination of the origin route and the destination route (Par. [0043] lines 1-9 teaches the optimal segment matching process 200 calculates a carpool route (optimum route) by considering and trying to maximize the length of route overlap achieve by combined carpool requests, and it also considers route segment (i.e. subdivided parts of a complete route (origin and destination routes)) overlap to generate compatible carpool matching, and Par. [0043] lines 16-25 teaches the optimal route segment matching process 200 creates a composite segment carpool route for participant A using drivers B and C, where the generated route has driver B pick up A at the start (of the second optimal route) A1, drive along segments A1 and A2 (which correspond to segments B1 and B2, respectively, for driver route B) (origin route), and drop of A at the end of A2, then driver C picks up A at the end of A2, drive along A3 and A4 (which correspond to segments C2 and C3, respectively, of driver route C) (destination route) and drop off A at the end of A4, which is the destination for A)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah, Liu, and Kobayashi to incorporate the teachings of Guo include in the method taught by the 
	The motivation for doing so would be to utilize other carpoolers or public transportation to efficiently create a carpool route (Guo, Par. [0024] lines 4-6).
Regarding claim 9, the combination of Racah, Liu, Kobayashi, and Guo teaches all the limitations of claim 8 above, and further teaches “wherein the origin route and the destination route in the second optimum route have no intersection with each other (Guo, Par. [0026] lines 10-15 teaches combining multiple carpool requests (origin and destination routes) to create a composite route (second optimum route) from multiple carpool requests, where the user can walk or ride a bike between short segments in lieu of being driven (i.e. the user walks/bikes from the origin route to the destination route which do not intersect))”.
Regarding claim 10, the combination of Racah, Liu, and Kobayashi teaches all the limitations of claim 1 above, and further teaches “receiving the location information for the origin and destination of the passenger (Racah, Col. 1 lines 39-48 teaches receiving riding requests from ride-sharing requesting passengers, each riding request including an origin location data identifying a passenger-requested origin point and a destination location data identifying a passenger-requested destination point); determining a connecting route, wherein the connecting route connects the origin and the destination (Racah, Col. 16 lines 12-14 teaches routing calculations for identify the ; and wherein the origin route includes a first section within the first predetermined range from the origin (Racah, Col. 10 lines 3-5 teaches determining a virtual bus stop  for the passenger’s pickup (origin point) within reasonable walking range of the passenger-requested point of origin, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining first section of origin route from existing route of vehicle that passes through origin point)); the destination route includes a second section within the second predetermined range from the destination (Racah, Col. 10 lines 5-8 teaches determining a virtual bus stop for the passenger’s drop off (destination point) within reasonable walking range of the passenger-requested destination, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining second section of destination route from existing route of vehicle that passes through destination point))”. However, the combination of Racah, Liu, and Kobayashi does not explicitly teach the origin route and the destination route crosses the connecting route” and “the optimum route is a combination of the origin route and the destination route”.
	From the same field of endeavor, Guo teaches the origin route and the destination route “crosses the connecting route” and “the optimum route is a combination of the origin route and the destination route (Par. [0043] lines 1-9 teaches the optimal segment matching process 200 calculates a carpool route (optimum route) by considering and trying to maximize the length of route overlap (crossing) achieved by combined carpool requests, and it also considers route segment (i.e. subdivided parts of a complete route (origin and destination routes)) overlap to generate compatible carpool matching, and Par. [0043] lines 11-25 teaches carpool participant A’s complete commute route (connecting route) includes four segments A1-A4 and the optimal segment matching process 200 creates a composite segment carpool route (optimum route) for A drivers B and C, where the generated route (optimum route) has driver B pick up A at the start of A1, drive along segments A1 and A2 (which correspond to segments B1 and B2, respectively, for driver route B) (origin route), and drop of A at the end of A2, then driver C picks up A at the end of A2, drive along A3 and A4 (which correspond to segments C2 and C3, respectively, of driver route C) (destination route) and drop off A at the end of A4, which is the destination for A)”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah, Liu, and Kobayashi to incorporate the teachings of Guo to have the connecting route taught 
	The motivation for doing so would be to utilize other carpoolers or public transportation to efficiently create a carpool route (Guo, Par. [0024] lines 4-6).
Regarding claim 11, the combination of Racah, Liu, Kobayashi, and Guo teaches all the limitations of claim 10 above, and further teaches “determining the optimum route based on an origin-oriented manned and a destination oriented manner, wherein the origin-oriented manner focuses on the origin route crossing the connecting route, and the destination-oriented manner focuses on the destination route crossing the connecting route (Guo, Par. [0026] lines 4-9 teaches comparing complete routes and searching for, and trying to maximize, matching constituent route segments (i.e. focuses on finding a route or route segments that match the origin route segment and the destination route segment) and evaluates potential matches by generating a route overlap (crossing) value that represents the amount the two routes overlap (cross) or the amount of segments that overlap (cross))”.
Regarding claim 12, the combination of Racah, Liu, Kobayashi, and and Guo teaches all the limitations of claim 10 above, and further teaches “wherein the connecting route comprises a plurality of sub-routes, wherein each of the plurality of sub-routes connects the origin to the destination, and wherein each of the plurality of sub-routes have a predetermined relationship with a shortest route among the plurality of sub-routes (Guo, Par. [0044] lines 16-20 teaches the optimal segment matching process 200 considers alternate routes (sub-routes) for the participants that fall within participant preferences for distance, and Par. [0045] lines 3-6 teaches the optimal segment matching process 200 assigns a viability value to each match (sub-route) that represents how close the carpool match fits the user’s route (shortest route) and preferences (predetermined relationship with shortest route))”.
Regarding claim 13, the combination of Racah, Liu, Kobayashi, and Guo teaches all the limitations of claim 12 above, and further teaches “wherein each of the plurality of sub-routes is assigned a priority based on a length of each of the plurality of sub-routes, and the combination of the origin route and the destination route is determined based on the priority of each of the plurality of sub-routes that the origin route crosses, and the priority of the plurality of the sub-routes that the destination route crosses (Guo, Par. [0044] lines 16-20 teaches the optimal segment matching process 200 considers alternate routes (sub-routes) for the participants that fall within participant preferences for distance, Par. [0045] lines 3-9 teaches the optimal segment matching process 200 assigns a viability value to each match (sub-route) that represents how close the carpool match fits the user’s route and preferences, and higher viability values are assigned to matches (sub-routes) that fit more closely with the user’s route and preferences (including route length), and Par. [0048] lines 3-6 teaches the optimal segment matching process 200 
Regarding claim 14, the combination of Racah, Liu, Kobayashi, and Guo teaches all the limitations of claim 10 above, and further teaches “wherein the optimum route is based on a first length of a first path between the origin and the origin route, and a second length of a second path between the destination and the destination route (Racah, Col. 10 lines 3-5 teaches determining a virtual bus stop  for the passenger’s pickup within reasonable walking range (first length) of the passenger-requested point of origin, Col. 10 lines 5-8 teaches determining a virtual bus stop for the passenger’s drop off within reasonable walking range (second path) of the passenger-requested destination, and Col. 2 lines 53-61 teaches generating a route proposal (optimum route) for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule (determining optimum route based on origin being within a first length of the route and a destination being within a second length of the route))”.
Regarding claim 15, the combination of Racah, Liu, Kobayashi, and Guo teaches all the limitations of claim 10 above, and further teaches “wherein the optimum route is determined based on a length of a shortest path (Racah, Col. 4 lines 6-13 teaches dynamically generating the route proposal (optimum route) for the first assigned vehicle is  between the origin route and the destination route (Guo, Par. [0043] lines 1-6 teaches the optimal segment matching process 200 calculating a carpool route (optimum route) by trying to maximize the length of route overlap of route segments achieved by combined carpool routes (i.e. minimizing the length between considered route segments (including the origin route and the destination route) to form the optimum route), and Par. [0026] lines 12-15 teaches the process considers having the user walk or ride a bike between short segments and consider if that would be optimal for the segment (i.e. optimal to maximize overlap and minimize distance for the optimum route))”.
Regarding claim 16, the combination of Racah, Liu, Kobayashi, and Guo teaches all the limitations of claim 10 above, and further teaches “receiving the preference of the passenger for at least one of the get-on point, wherein the passenger gets into the first vehicle, and the get-off point, wherein the passenger gets out of the first vehicle to change to the second vehicle; and determining the optimum route based on the preference for the get-on point and the get-off point (Col. 1 lines 39-48 teaches receiving riding requests from ride-sharing requesting passengers, each riding request including an origin location data identifying a passenger-requested origin point (preference for passenger get-on point where the passenger gets into the first vehicle and would necessarily do so by foot from the origin) and a destination location data identifying a passenger-requested destination point (get-off point where passenger gets out of the first vehicle), and Col. 10 lines 1-15 teaches determining a virtual bus 
Regarding claim 17, the combination of Racah, Liu, Kobayashi, and Guo teaches all the limitations of claim 10 above, and further teaches “receiving the preference of the passenger for the get-off point, where the passenger gets out of the vehicle on the origin route, and for the get-on point, where the passenger gets into the vehicle on the destination route; and determining the optimum route based on the preference for the get-off point and the get-on point (Liu, Par. [0046] lines 3-5 teaches ride-sharing servers receive information from a passenger reservation system of a transportation system, Par. [0049] lines 1-6 and 13-14 teaches trip characteristics of a user trip to be 
Regarding claim 19, the combination of Racah, Liu, and Kobayashi teaches all the limitations of claim 18 above, and further teaches “a location receiver that receives the location information for the origin and the destination of the passenger (Racah, Col. 1 lines 39-48 teaches receiving riding requests from ride-sharing requesting passengers, each riding request including an origin location data identifying a passenger-requested origin point and a destination location data identifying a passenger-requested destination point); a connecting route determinator that determines the connecting route, wherein the connecting route connects the origin and the destination (Racah, Col. 16 lines 12-14 teaches routing calculations for identify the fastest route (connecting route) from A (origin) to B (destination)); and wherein the origin route includes a first section within the first predetermined range from the origin (Racah, Col. 10 lines 3-5 teaches determining a virtual bus stop  for the passenger’s pickup (origin point) within reasonable walking range of the passenger-requested point of origin, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining first section of origin route from existing route of vehicle that passes through origin point)); the destination route includes a second section within the second predetermined range from the destination (Racah, Col. 10 lines 5-8 teaches determining a virtual bus stop for the passenger’s drop off (destination point) within reasonable walking range of the passenger-requested destination, and Col. 2 lines 53-61 teaches generating a route proposal for the first assigned vehicle which includes a first updated route schedule formed by inserting the pair of assigned virtual pickup and dropoff bus stop tasks of the requesting passenger into an existing route schedule including existing pickup and dropoff virtual bus stop tasks associated with the first assigned vehicle (determining second section of destination route from existing route of vehicle that passes through destination point))”. However, the combination of Racah, Liu, and Kobayashi does not explicitly teach the origin route and the destination route “crosses the connecting route” the optimum route is a combination of the origin route and the destination route”.
	From the same field of endeavor, Guo teaches the origin route and the destination route “crosses the connecting route” and “the optimum route is a combination of the origin route and the destination route (Par. [0043] lines 1-9 teaches the optimal segment matching process 200 calculates a carpool route (optimum route) by considering and trying to maximize the length of route overlap (crossing) achieved by combined carpool requests, and it also considers route segment (i.e. subdivided parts of a complete route (origin and destination routes)) overlap to generate compatible carpool matching, and Par. [0043] lines 11-25 teaches carpool participant A’s complete commute route (connecting route) includes four segments A1-A4 and the optimal segment matching process 200 creates a composite segment carpool route (optimum route) for A drivers B and C, where the generated route (optimum route) has driver B pick up A at the start of A1, drive along segments A1 and A2 (which correspond to segments B1 and B2, respectively, for driver route B) (origin route), and drop of A at the end of A2, then driver C picks up A at the end of A2, drive along A3 and A4 (which correspond to segments C2 and C3, respectively, of driver route C) (destination route) and drop off A at the end of A4, which is the destination for A)”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Racah, Liu, and Kobayashi to incorporate the teachings of Guo to have the connecting route taught 
	The motivation for doing so would be to utilize other carpoolers or public transportation to efficiently create a carpool route (Guo, Par. [0024] lines 4-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665